DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 21 January 2021 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 56, 58, 60, and 63 - 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 20110019043 A1) in view of Iwata (US 20120025060 A1.)
Regarding claim 56, Hamada discloses an image sensor (Fig. 11), comprising:
a first photoelectric converting unit (PD1) and a second photoelectric converting unit (PD4) that are arranged in a first direction (vertically, shown in Fig. 11) and that photoelectrically convert light to generate electrical charge [0050];

an accumulating unit (20, FD) that accumulates the electrical charges generated by the first photoelectric converting unit, the second photoelectric converting unit, the third photoelectric converting unit, and the fourth photoelectric converting unit (a single FD node is shared between all of the PDs, shown in Figs. 8-11);
a first transfer unit (Tr11) that transfers the electrical charge generated by the first photoelectric converting unit (PD1) to the accumulating unit [0051];
a second transfer unit (Tr14) that transfers the electrical charge generated by the second photoelectric converting unit (PD4) to the accumulating unit;
a third transfer unit (Tr13) that transfers the electrical charge generated by the third photoelectric converting unit (PD3) to the accumulating unit;
a fourth transfer unit (Tr12) that transfers the electrical charge generated by the fourth photoelectric converting unit (PD2) to the accumulating unit;
a first control line for controlling the first transfer unit (control line connected to gate of Tr11);
a second control line for controlling the second transfer unit (control line connected to gate of Tr14);

a fourth control line for controlling the fourth transfer unit (control line connected to gate of Tr12).

However, while Hamada discloses the above, the reference fails to disclose that the control line connected to each gate of the transfer transistors is different from one another.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Iwata.
Iwata discloses an imaging device (Fig. 2) with a four-pixel group (Fig. 1) sharing a common floating diffusion node (4), similar to Hamada.  Additionally, Iwata discloses that each pixel (2) has its own transfer transistor (3) that is “independently transferred successively by the operating timing” [0075.]  In order to be able to independently transfer each of the pixels at different timings, each respective transfer transistors must be controlled by its own control lines.  This arrangement allows the imaging device to output charges of one color pixel without mixing charges of another adjacent color pixel.
Therefore, it would be obvious to one of ordinary skill in the art that this similar transfer timing could be used with Hamada.  By allowing for independent transfer through unique control lines, the camera can prevent color mismatch due to mixing charges from adjacent different-colored pixels.

claim 58, the combination satisfies claim 56 and further Hamada discloses:
a reset unit (reset transistor, Tr2) for resetting a voltage of the accumulating unit [0052]; and
an output unit (selection transistor, Tr4) for outputting a signal based on the electrical charges accumulated by the accumulating unit [0054],
wherein the reset unit and the output unit are shared by the first photoelectric converting unit, the second photoelectric converting unit, the third photoelectric converting unit and the fourth photoelectric converting unit (shown in Figs. 8-11.)

Regarding claim 60, the combination satisfies claim 56 and further Iwata discloses:
a control unit (inherent, [0075]) that controls electrical charge accumulation times such that an electrical charge accumulation time of the first photoelectric converting unit is different from an electrical charge accumulation time of the second photoelectric converting unit, or an electrical charge accumulation time of the third photoelectric converting unit is different from an electrical charge accumulation time of the fourth photoelectric converting unit (“respective pixel signals can be independently transferred successively,” [0075].)

Regarding claim 63, the combination satisfies claim 58, further Hamada discloses:


Regarding claim 64, the combination satisfies claim 58, further Hamada discloses:
an output control line (SEL control line connected to gate of selection transistor Tr4) for controlling the output unit, the output control line being shared by the first photoelectric converting unit, the second photoelectric converting unit, the third photoelectric converting unit, and the fourth photoelectric converting unit (common selection signal, [0059.])

Regarding claim 65, the combination satisfies an imaging device comprising an image sensor according to claim 56, further Hamada discloses:
a generating unit that generates image data by using a signal based on the electric charges accumulated by the accumulating unit (signal processing circuit, 75.)

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Iwata and further in view of Iwabuchi (US 20140175592 A1.)
claim 61, the combination of Hamada and Iwata discloses claim 56.  However, the combination fails to disclose a separate layer for processing the signal accumulated by the accumulating unit, as required by the instant claim.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Iwabuchi.
Iwabuchi discloses an image sensor structure, similar to Hamada.  Additionally, Iwabuchi discloses that the signal processing (e.g., AD conversion, 53) of the photoelectrically converted charges is performed on a separate substrate that is stacked on the photodiode region.  This arrangement effectively places the photodiodes on a separate layer from the signal processing layer.  Iwabuchi discloses that this stacked arrangement can reduce the chip size and lower manufacturing costs [0101, 0250, 0252.]
Therefore, it would be obvious to one of ordinary skill in the art that this substrate arrangement can similarly be used with Hamada and Iwata.  By placing the processing circuits on a separate layer, the overall size of the image sensor chip can be kept to a minimum, thus making it more compatible with smaller form factor devices, and reducing the manufacturing cost.

Claims 59 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Iwata and further in view of Tanaka (US 20150288901 A1.)
claim 59, the combination of Hamada and Iwata satisfies claim 56.  Additionally, Iwata discloses a first filter (green filter) that passes a first wavelength of light (green), wherein the first photoelectric converting unit (G, upper right) and the second photoelectric converting unit (G, lower left) photoelectrically convert light passing through the first filter.  However, the combination fails to disclose that the third and fourth photoelectric converting units convert light of a single second filter.  Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, as taught by Tanaka.
	Tanaka discloses an image sensor, similar to the one disclosed in Iwata and Hamada.  Additionally, Tanaka discloses in Fig. 27 the color filter arrangement that has the same type color adjacent to one another (i.e., red and blue in separate columns, respectively, and green in rows.)  This is a known alternate filter arrangement of a color image sensor, as shown by Tanaka.
	This color filter arrangement can similarly be used with the image sensor in Iwata.  By placing the same type color in rows/columns as shown in Tanaka, the image sensor can obtain higher dynamic range by adding adjacent pixels together.  Because Iwata discloses outputting adjacent pixels to the same floating diffusion node at independent timing, it would be obvious to one of ordinary skill in the art that, given the color filter arrangement of Tanaka, two pixels of the same color type can be output at the same time in order to obtain a higher dynamic range value for that quadrant.
	Therefore, it would be obvious to one of ordinary skill in the art to use the color filter arrangement as shown in Tanaka such that the third and fourth photoelectric 

Regarding claim 62, the combination of Hamada and Iwata satisfies claim 56.  However, the combination fails to disclose that the system detects a focused state, as required by the instant claim.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Tanaka.
	Tanaka, as discussed previously, discloses an image sensor structure similar to Hamada.  Additionally, Tanaka discloses that this divided pixel structure is used to determine and perform focus adjustment based on the analysis of the captured image data [0070, 0106.]  This focus detection and adjustment allows the user to obtain an image with minimal blur.
	Therefore, because Hamada already discloses the same structure, it would be obvious to one of ordinary skill in the art to use the same focus detection operation as disclosed in Tanaka in order to obtain an image with minimal blur.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698